ORDER
The Disciplinary Review Board on October 23,1998, having filed with the Court its decision concluding that SEAMUS M. TOUH-EY of MONTCLAIR, who was admitted to the bar of this State in 1986, should be suspended from the practice of law for a period of six months on the basis of respondent’s plea of guilty to a charge of willful failure to file a federal corporate income tax return, in violation of 26 U.S.C.A. § 7203, and good cause appearing;
It is ORDERED that SEAMUS M. TOUHEY is suspended from the practice of law for a period of six months, and until further Order of the Court, effective February 9, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
*548ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.